Citation Nr: 0533978	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  05-29 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals, left 
index finger dislocation.

2.  Entitlement to service connection for chronic chest pain 
with abnormal electrocardiogram.

3.  Entitlement to service connection for chronic sinusitis.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty and retired in October 1993 
with over 20 years of military service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to her claim and ensure full compliance 
with due process.  In this regard, the Board notes that the 
veteran recently requested a videoconference hearing before 
the Board.  

Accordingly, the case is being returned to the RO to schedule 
a videoconference hearing, as necessary.  The veteran is 
reminded that he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should schedule the veteran for a 
videoconference hearing.  Notice should 
be sent to the veteran and his 
representative, if one is appointed, in 
accordance with applicable regulations.  

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the veteran until further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


